In a proceeding pursuant to article 78 of the Civil Practice Act: (1) to annul determinations of the respondent Building Inspector and of the respondent Board of Zoning Appeals of the Town of Poughkeepsie denying petitioners’ application for a variance to permit the construction and maintenance of fuel storage tanks; (2) to declare illegal the 1956 amended Town Zoning Ordinance and Building Inspection Ordinance; and (3) for other relief, petitioners appeal from an order of the Supreme Court, Dutchess County, dated June 14, 1963, which denied their motion “for leave to renew and .reargue” their petition as amended. Appeal dismissed, with $10 costs and "disbursements. No new or additional facts were presented in the affidavit submitted in support of the motion; therefore it was in fact one for reargument of the prior application. An order denying a motion for reargument is not appealable (Sellet v. City of Yonkers, 13 A D 2d 976; Leakey v. MeQuade, 13 A D 2d 682; Polito v. Town of Babylon, 5 A D 2d 877). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.